DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, drawn to a method for identifying a test agent that modulates dimerization of sortilin, claimed in claims 29 and 39-46 in the reply filed on 6/22/22 is acknowledged.
Claims 29 and 39-46 are pending and under consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/3/20 was considered by the examiner.
The instant specification lists references on p. 59-61 that are not listed in the IDS above. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 and 39-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue is if a person would know what test agents would have the claimed function of modulating dimerization of sortilin and what sortilin polypeptides (required structure) would have the claimed function of dimerization. The instant specification does not clearly define the sortilin peptide. In fact, the instant specification states that “exemplary peptides” include gene products, naturally occurring proteins, homologs, orthologs, paralogs, fragments and other equivalents, variants, fragments and analogs [PGPUB 0028]. Therefore, a fragment of sortilin or a variant with any number of changes could meet the limitation of “sortilin peptide”. 
(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas: Applicant’s claimed method uses sortilin peptides in an assay to test agents for dimerization of the sortilin peptides. The instant specification states that Cys 783 is important for dimerization, however it is unclear which cysteines are involved in the extracellular domain [0188]. Applicants disclose that S316E (mutant SorLA) suppressed dimerization of sortilin [0189]. Therefore, a single assay using FL-sortilin and testing a single “test agent” was reduced to practice. 
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are describing a method that requires a peptides that dimerize and test agents that modulate that activity.  This requires a certain structure of sortilin that has the ability to dimerize.  However, applicants have not described what is the required sortilin sequence for a sortilin peptide to dimerize. As indicated above, a fragment of variant of sortilin would meet the structural limitations of the claim, however it is unclear if it would meet the functional limitations.  A person of skill in the art would not know what features are required for dimerization.  In essence, applicants have defined a critical part of their invention by function.  That is not sufficient to meet the written description requirement.
At the time of the invention, the fact that sortilin forms dimers was just being identified. Leloup et al. (“Low pH-induced conformation change and dimerization of sortilin triggers endocytosed ligand release” Nature communications 8:1708, Nov. 2017) teach that the luminal segment undergoes a conformational change and dimerizes at low pH. Therefore, the art teaches that full length sortilin undergoes dimerization at low pH.  However, the art has not defined the sequence of a sortilin peptide that is required for the claimed function. Since dimerization was recently elucidated, there is art recognized structure/function correlation. 
(d) representative number of samples:  Applicants have described a single assay comprising FL-sortilin peptides and a single test agent [00189].  Given the immense number of “sortilin polypeptides” and “test agents”, that meet the structural limitations of the claims,  this is clearly not enough to extrapolate to all sortilin polypeptides sequences and potential agents that may modulate dimerization. 
Furthermore, MPEP 2163 states “An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described.").
  Thus, the claims lack written description.
Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654